UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-52904 ATTITUDE DRINKS INCORPORATED (Exact name of registrant as specified on its charter) Delaware 65-0109088 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 712 U.S. Highway 1, Suite 200, North Palm Beach, Florida 33408 USA (Address of principal executive offices) (561) 227-2727 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 5,996,366,568 shares issued and outstanding as of February 15, 2013. ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY INDEX PAGE # PART I FINANCIAL INFORMATION Item 1 . Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets – December 31, 2012 (unaudited) and March 31,2012 3 Condensed Consolidated Statements of Operations – ThreeMonths Ended December 31, 2012 and 2011 (unaudited)and Nine Months Ended December 31, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – Nine Months Ended December 31, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 52 Item 3. Quantitative and Qualitative Disclosures About Market Risk 67 Item 4. Controls and Procedures 67 PART II OTHER INFORMATION Item 1. Legal Proceedings 68 Item 2. Unregistered Sales of Equity and Use of Proceeds 69 Item 3. Defaults upon Senior Securities 71 Item 4. Item 5. Other Information 71 . Item 6. Exhibits 72 SIGNATURES 76 EXHIBITS DOCUMENTS INCORPORATED BY REFERENCE: See Exhibits PART I – FINANCIAL INFORMATION ITEM 1. – CONDENSED FINANCIAL STATEMENTS ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEET December 31, 2012 March 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable less allowance for doubtful accounts of $817 ` atMarch 31, 2012 Inventories Prepaid expenses TOTAL CURRENT ASSETS FIXED ASSETS, NET OTHER ASSETS: Trademarks, net Deposits and other TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Derivative liabilities Short-term bridge loans payable Convertible notes payable Non-convertible notes payable Deferred revenue - Loans payable to related parties TOTAL CURRENT LIABILITIES CONVERTIBLE NOTES PAYABLE - NET OF CURRENT PORTION STOCKHOLDERS' (DEFICIT): Series A convertible preferred stock par value $0.001 per share, 20,000,000 shares authorized, 9,000,000 shares issued and outstanding at December 31, 2012 and March 31, 2012, respectively Common stock, par value $0.001, 5,000,000,000 and 1,000,000,000 shares authorized and 3,349,599,068 and 854,047,952 shares issued and outstanding at December 31, 2012 and March 31, 2012, respectively Additional paid-in capital Deficit accumulated ) ) TOTAL STOCKHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ See accompanying notes to consolidated financial statements 3 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Three Three Nine Nine Months Ended Months Ended Months Ended Months Ended December 31, December 31, December 31, December 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES: Net revenues $ Product and shipping costs ) GROSS PROFIT OPERATING EXPENSES: Salaries, taxes and employee benefits Marketing and promotion Consulting fees Professional and legal fees Travel and entertainment Stock compensation expense - Other operating expenses Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Derivative income (expense) ) Interest and other financing costs ) ) ) Total Other Income (Expense) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) Provision for income taxes - NET INCOME (LOSS) $ ) $ ) $ ) $ ) Basic income (loss) per common share $
